Citation Nr: 1614921	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura.
 
2.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) for the period prior to August 21, 2012.
 
4.  Entitlement to an initial rating higher than 50 percent for PTSD for the period from August 21, 2012 to February 11, 2015.

5.  Entitlement to an initial rating higher than 70 percent for PTSD for the period from February 12, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.

This appeal to the Board of Veterans' Appeals  (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  An October 2009 rating decision denied, in pertinent part, entitlement to service connection for neurological spells and PTSD.  The Veteran perfected an appeal of those determinations.

In a January 2011 rating decision, an RO decision review officer granted service connection for PTSD, assigning an initial noncompensable rating, effective September 9, 2010.  The Veteran perfected an appeal with regard to the initial rating assigned.

In a February 2013 rating decision, the RO granted an initial compensable rating of 50 percent, effective August 21, 2012.  

The Veteran appeared at a Board hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the Virtual folder.  See 07/13/2013 Virtual VA entry, Hearing Transcript.

In a January 2014 decision, the Board denied entitlement to a compensable rating for PTSD, prior to August 21, 2012.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2015 Memorandum Decision, the Board's decision was vacated and remanded for action consistent with the decision.  See 04/06/2015 VBMS entry, CAVC Decision, Memorandum Decision at 41.

The January 2014 Board remanded the issues of entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura, and entitlement to an initial rating higher than 50 percent for PTSD for the period from August 21, 2012.

In a February 2015 rating decision, the Appeals Management Center (AMC) assigned a 70 percent disability rating to PTSD, effective February 12, 2015.  

In an October 2015 decision, the Board denied entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura.  The Veteran filed a timely appeal to the Court.  Pursuant to a January 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.

The PTSD increased rating issues were remanded by the Board in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a neurological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from September 9, 2010 to August 25, 2011, the Veteran's PTSD was manifested by symptoms that were not severe enough to interfere with occupational and social functioning, or to require continuous medication.

2.  For the period from August 26, 2011 to January 5, 2015, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; but without deficiencies in most areas or by an inability to establish and maintain effective relationships.  

3.  For the period from January 6, 2015, the Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances; but without total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to August 26, 2011, the criteria for a compensable evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from August 26, 2011 to August 20, 2012, the criteria for an evaluation in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the period from August 26, 2011 to January 5, 2015, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  For the period from January 6, 2015 to February 11, 2015, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  For the period from January 6, 2015, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in August 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the January 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in February 2015 and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran was afforded VA examinations in June 2009, September 2010, August 2012 and February 2015.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The claims file contains the Veteran's service treatment records, VA treatment records, and lay statements and testimony from the Veteran.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A 0 (zero) percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

An evaluation of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

For the period from September 9, 2010 to August 21, 2012, the Veteran's PTSD has been evaluated as noncompensable.  As will be discussed below, the Board has a determined that a 50 percent disability rating is warranted effective August 26, 2011 but a compensable rating is not warranted prior to this date.  

An August 26, 2011 VA outpatient treatment record reflects complaints of fleeting suicidal ideation, without plan or intent.  The examiner commented that given the Veteran's presentation at the time of the assessment, the current risk potential for suicidal behavior was low and he was judged not to be at significant risk for self-harm.  The examiner also noted that the Veteran enjoyed working on the computer and making extra money, indicating that this is a positive coping activity in dealing with his PTSD symptoms.  The examiner explained that the Veteran was limited with respect to places that he could go due to limitations of his parole and the computer activity gave him an outlet.  11/14/2015 Virtual VA entry, CAPRI at 66.  

The August 2012 VA examination report reflects the examiner's findings of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, and suicidal ideation.  The examiner commented that the symptoms had been present for more than one month but did not clarify further.  

In light of the documented suicidal ideation reflected in the August 26, 2011 treatment record and the documented symptoms reflected in the August 2012 examination conducted a year later, the Board finds that a 50 percent rating is warranted from August 26, 2011.

For the period from September 9, 2010 to August 25, 2011, a compensable rating is not warranted.  Indeed, the medical evidence of record shows the Veteran had not availed himself of psychiatric treatment or outpatient therapy prior to 2010, and he was not taking any prescribed medication. 

The June 2009 examination report reflects a GAF score of 75; and, the September 2010 examination report reflects a GAF score of 65.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  

Mental status examinations showed the Veteran to be oriented, with logical and goal-directed speech, and with no deficiencies in thought process and no delusions or hallucinations.  Grooming was consistently adequate and, except for one examination, hygiene was consistently appropriate.  The one exception is seen on mental status examination in June 2009, in which the Veteran's hygiene was fair, and he was slightly malodorous, though his grooming was good.  There was no inappropriate behavior and the Veteran's mood was dysthymic.  His insight and judgment were grossly intact, but he had difficulty expressing his symptom of social detachment.

Concerning social contact, the Veteran described himself as a loner, as he tended to avoid people.  His reported reason for that, however, is that the people he is around always ask him for things, and he needs his available funds for himself.  The Veteran has two sisters with whom he maintains contact.  He also has a brother, but his contact with him is minimal because of the Veteran's status as a sex offender.  The Veteran also has an adult son and three grandchildren.  He maintains frequent telephone contact with his son and grandchildren, who live in Tennessee.  The Veteran reportedly spent much of his time in his apartment, group home or half-way house after his release from prison.

Occupationally, the Veteran has a college education, and, until his imprisonment, his past employment included having been a teacher and coach.  He also worked full time for 19 years as a pressure vessel inspector in the oil and gas industry without any significant issues due to chronic absenteeism or difficulty getting along with others.  He has not worked since his release from prison after serving 15 years, but the evidence of record shows his unemployment during the period on appeal has not been due to the impairment of his PTSD.

A GAF of 75 is midway of the range, 71 to 80, and means if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily failing behind in schoolwork).

A GAF 65 is midway of the range, 61 to 70, and means there are some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted on the cover page, the Veteran seeks entitlement to service connection for a disorder he terms as neurological spells.  He reported that his symptoms started out as a visual blind spot and progressed to nausea and numbness of his fingertips.  The Veteran's VA therapist, a licensed master social worker (LMSW), noted in a March 2011 entry that the Veteran may have in fact described panic attacks related to his PTSD.  VA outpatient records, however, note the Veteran's symptoms are closer to those associated with migraine headaches.  Further, the August 2012 PTSD examination report reflects it was not likely that the Veteran's "neurological spells" were panic attacks, as the Veteran did not report any emotional response during the events.  Hence, the Board finds the preponderance of the evidence shows the Veteran's PTSD symptoms have not included panic attacks.

In his March 2011 notice of disagreement, the Veteran asserted that his initial rating was the result of examiner bias due to his status as a convicted sex offender.  The Board finds that these assertions are unfounded, and they in fact reflect his personal sensitivities related to his legal history and nonservice-connected pedophilia.

Where the evidence shows both nonservice- and service-connected pathologies, the Board must assess whether the evidence permits a distinction between the nonservice- and service-connected entities.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.

The June 2009 VA examination report reflects the examiner rendered an Axis I diagnosis of pedophilia, based on the Veteran's history of sex offenses against adolescent males.  PTSD was not diagnosed.

At the September 2010 examination, the examiner noted that the Veteran's pedophilia is a condition separate from the PTSD.  The examiner acknowledged the Veteran's report that he became involved with male minors because he feared he would not survive Vietnam.  The examiner, however, opined that the Veteran's childhood experiences related to his need for affection, which he described as emotional neglect, prompted the acts with male minors, and not his military-related stressors.  In a December 2010 addendum to the September 2010 examination report, the examiner maintained that position.

In light of the above, the Board finds the examination reports do not reflect examiner bias.  Instead, the reports reflect the examiners discharged their professional responsibility in responding to the RO's examination requests, which included diagnosing all mental disorders shown by the evidence and whether they are deemed causally connected to the Veteran's active service.

The Board has considered whether the Veteran's tendency to isolate approximates a 10 percent rating for the period prior to August 26, 2011, but finds that it does not.  See 38 C.F.R. § 4.10.  As noted, the way the Veteran reported that he spent his time alone prior to August 26, 2011was due to personal preference, not his PTSD symptomatology.

In a March 2009 VA neurological entry, the Veteran denied any symptoms of anxiety, depression, hopelessness, or even PTSD over the prior month.  The September 2010 examination report notes complaints that he did not care, did not think, did not want to be around people, that he was no longer trusting-was a loner, and he did not eat and take care of himself.  Upon mental status examination, however, the Veteran reported that his mood was good, and he denied symptoms of anxiety, nightmares, or flashbacks.  The Veteran also denied any suicide or aggressive intent.  He reported further that he remained active, and the examiner noted the Veteran was alert and fully oriented.

The September 2010 VA examination reflected that the Veteran had not been prescribed psychotropic medications.  The February and March 2011 entries of the Veteran's VA LMSW notes the Veteran expressed outrage over his initial PTSD rating.  Further, the Veteran's reported symptoms were related to his neurological spells rather than PTSD.  He did not report anxiety or other PTSD symptoms, and he was not on medication for PTSD.  The March 2011 entry notes the Veteran communicated with his son often.  A May 2011 entry by a physician notes the Veteran's medications included Trazadone, but there is no indication that it was prescribed for PTSD symptoms.  05/11/2011 VBMS entry, Medical Treatment Record-Government Facility.

In addition to the above, the Board notes the rating criteria provide for a 10-percent rating for PTSD symptoms that decrease work efficiency.  See 38 C.F.R. § 4.130.  As the evidence set forth above demonstrates, however, the Veteran's reported mild symptoms did not decrease work efficiency prior to August 26, 2011.  Hence, the assigned GAFs of 65 and above, which are indicative of transient to some mild symptomatology.

In light of all of the above, the Board finds that for the period prior to August 26, 2011, the Veteran's PTSD more nearly approximated the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.6-7, 4.10, 4.31, 4.130, DC 9411.

The Board next determines that a disability rating of 50 percent is warranted for the period from August 26, 2011.  A rating in excess of that amount is not deemed warranted prior to February 12, 2015.  Finally, from January 6, 2015, a rating of 70 percent, but not higher, is not found warranted.

Initially, the Board notes that the 70 percent rating was assigned effective February 12, 2015, based on the subjective complaints and objective findings contained in the February 12, 2015 VA examination report.  02/12/2015 Virtual VA entry, C&P Exam.  Specifically, the examiner found that his PTSD was manifested by depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; obsessional rituals which interfere with routine activities; and, neglect of personal appearance and hygiene.  The Board notes that the VA examiner checked the box indicating that his symptoms had been present for more than one month.  

The Veteran had undergone an outpatient evaluation on January 5, 2015, in which he complained that he did not want to do anything or see anyone.  11/14/2015 Virtual VA entry, CAPRI at 47.  He felt down due to pain from a rib injury he sustained in December 2014 but denied being depressed.  His appetite was low, but he did not exhibit any suicidal/homicidal ideation, auditory/visual hallucinations, or delusions.  On mental status examination, he was clean and well-groomed; cooperative with good eye contact; his psychomotor activity was unremarkable; his speech rate and tone were normal and he was talkative; his affect was congruent to topic; he denied any suicidal/homicidal ideation; his thought processes were circumstantial; his memory and orientation were grossly intact; his judgment and insight were intact, albeit he saw something move out of the corner of his eye and he reported that his mood was a 4 on a 10-point scale.  

It is clear though that the PTSD manifestations detailed in the February 12, 2015 VA examination were not present at the time of the January 5, 2015 outpatient evaluation.  Specifically, the January 2015 examiner did not find anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; obsessional rituals which interfere with routine activities; or neglect of personal appearance and hygiene.  

In light of the February 12, 2015 VA examiner's findings that the Veteran's symptoms had been present for more than 1 month and in light of the lack of an evaluation for the period from January 6 to February 11, 2015, the Board finds that a 70 percent is warranted from January 6, 2015.  

For the period from August 26, 2011 to January 5, 2015, however, the Board finds that the evidence of record does not support a disability rating in excess of 50 percent.  Specifically, based on the medical evidence, to include the VA outpatient records and VA examinations discussed below, it is clear that the Veteran experienced PTSD symptomatology such as depressed mood, anxiety, suspiciousness, sleep disturbance, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  However, there is no evidence of suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or, an inability to establish and maintain effective relationships, as explained more below.

For the period August 26, 2011 to January 5, 2015, the criteria for a 70 percent disability rating have not been met.  The pertinent evidence overall shows that the Veteran's psychiatric symptoms are not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  As detailed above, the August 2012 VA examination report reflects the examiner's findings of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, and suicidal ideation.  Specifically, the Veteran reported maintaining a relationship with his son, accomplishes small tasks online for a cousin, went for walks, wrote, and watched television.  The examiner commented that while the Veteran continued to meet the diagnostic criteria for PTSD, he had difficulty independently reporting symptoms which would meet the criteria for PTSD other than nightmares 2 to 4 times per month and poor sleep maintenance.  He does feel detachment from others, restricted range of affect, and social distancing/withdrawal.  The examiner noted that his PTSD has resulted in mild to moderate social dysfunction but minimal to at most mild occupational dysfunction.  The examiner noted that his pedophilia and drug addiction are separate disorders which have contributed to social and occupational dysfunction.  The examiner assigned a GAF score between 61-63 indicative of mild symptoms but generally functioning pretty well with some meaningful interpersonal relationships.  The examiner noted some over-reporting of psychiatric distress or pathology, or negative impression management.  The examiner commented that the Veteran appears to have few emotional resources to cope with stress and is likely tense, anxious, and lacking in energy or drive to improve his psychological state.  This is likely compounded by the fact that he experienced few positive emotions and a tendency to experience psychiatric distress as somatic turmoil.  

The Board acknowledges that the examiner checked the box for 'suicidal ideation' which is a manifestation listed under the 70 percent rating criteria; however, the examination reports and outpatient treatment records do not provide any specific discussion to reflect that he has experienced suicidal ideation during this period.  As indicated by the August 26, 2011 VA outpatient examiner, his risk potential for suicidal behavior was low and he was not judged to be a significant risk for self-harm.  Moreover, the suicidal ideation has not been shown to have impacted his ability to have social relationships to the extent commensurate with the next-higher 70 percent rating.  

Further, an October 2014 VA outpatient treatment record reflects that the Veteran denied suicidal/homicidal ideation and he was not at a high risk for harm to himself or others.  He was not experiencing any delusions.  He reported difficulty sleeping, intrusive thoughts/memories, flashbacks, and avoidance.  His appearance was clean and well-groomed, his behavior was cooperative, his speech normal, his memory/orientation grossly intact, and his judgment/insight intact.  The symptoms described by the Veteran and the mental status examination show manifestations consistent with the criteria for a 50 percent rating.  11/14/2015 Virtual VA entry, CAPRI (118 documents) at 58.  

An August 2014 evaluation contained similar findings and the Veteran specifically reported that he had no suicidal/homicidal ideation, stating that he did not plan to take his own life as he is "not the person who walks out on life."  Id. at 68.  

Likewise, a February 2014 outpatient evaluation reflects that the Veteran was sleeping well, his mood was euthymic, his thought intact.  He reported looking forward to life without parole; he denied any thoughts of suicide.  11/14/2015 Virtual VA entry, CAPRI (75 documents) at 1.  

His main complaints in November 2013 were related to occasional flashbacks and anxiety, but his thought processes were linear and goal directed.  He was alert and oriented and his affect was appropriate.  Id. at 3, 5.  

A July 2013 VA treatment record reflects the Veteran's report that his mood was calmer and he was not as irritable as he was focused on getting off parole.  He was alert and oriented, pleasant, and his thought process was goal directed.  It was noted that he has a good relationship with his son and this is a source of support for him.  He denied any suicidal thoughts and was future oriented.  Id. at 19.  

An April 2012 record reflects that his mood was slightly depressed but he was alert and oriented and his affect was appropriate.  He was appropriately dressed and his thought processes were linear and goal directed in spite of some thought blocking earlier in the day.  There was no suicidal/homicidal ideation.  Id. at 41.

The VA examinations of record and VA outpatient records consistently show that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  The evidence fails to consistently show a disability picture involving obsessional rituals, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance and hygiene, nor an inability to establish and maintain effective relationships.  Moreover, the evidence fails to show some of the symptoms contemplated by the 50 percent rating such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); and, impaired judgment.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  For example, he has a good relationship with his son and in 2014 he moved to South Carolina to be closer to him.  

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms have not been productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, the evidence does not show that the Veteran's PTSD alone inhibits employment; rather, the Veteran's prior imprisonment has had an effect on his employment status.  He was able to maintain employment for many years until his imprisonment.  Overall, the evidence shows a psychiatric disability picture more consistent with reduced reliability and productivity due to his PTSD symptoms.  Thus, the weight of the evidence is against assignment of a 70 percent rating for the period from August 26, 2011 to January 5, 2015.

For the period from January 6, 2015, the Board finds that the evidence of record does not support a disability rating in excess of 70 percent.  A 100 percent disability rating is not warranted as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  There have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown.  Indeed, while the Veteran has reported that he likes his privacy, he has maintained a relationship with his son.  As recently as November 2015, he denied any suicidal/homicidal ideation, he was cooperative, and he denied any hallucinations or delusions.  His thought processes were obsessive and his associations were circumstantial but his behavior was appropriate and he was not disoriented.  His memory and orientation were intact and his judgment and insight were fair.  11/14/2015 Virtual VA entry, CAPRI (118 documents) at 3.  Thus, the evidence does not support a 100 percent rating for the period from January 6, 2015.  The symptoms manifested, while serious, have not been shown to have resulted in total social and occupational impairment.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  The evidence of record reflects that the Veteran was unemployed prior to service connection being established for PTSD.  He worked for approximately 19 years as a pressure vessel inspector for an oil and gas company prior to going to prison in the 1990's.  09/09/2010 VBMS entry, VA Examination at 6; 08/21/2012 VBMS entry, VA Examination at 6.  He was released from prison on parole in January 2007 and had not worked since that time.  09/09/2010 VBMS entry, VA Examination at 6.  His unemployability followed his prison term.  At no point has the Veteran claimed unemployability due to his service-connected PTSD, thus such claim will not be adjudicated at this juncture.


ORDER

For the period prior to August 26, 2011, entitlement to a compensable rating for PTSD is denied. 

For the period from August 26, 2011 to August 20, 2012, entitlement to a 50 percent disability rating for PTSD is granted.  

For the period from August 26, 2011 to January 5, 2015, entitlement to a disability rating in excess of 50 percent for PTSD is denied.  

For the period from January 6, 2015 to February 11, 2015, entitlement to a 70 percent disability rating for PTSD is granted.  

For the period from February 12, 2015, entitlement to a disability rating in excess of 100 percent for PTSD is denied.  


REMAND

In a September 2008 statement, the Veteran asserted that his spells started after his return from Vietnam.  09/18/2008 VBMS entry, VA 21-4138 Statement in Support of Claim.  In a May 2009 statement, the Veteran asserted that he sought treatment for PTSD and neurological spells from January 1, 1970 to January 1, 1984 at the Charleston VAMC.  05/26/2009 VBMS entry, Correspondence.  In a July 2009 statement, the Veteran again asserted that he had experienced these 'spells' since his return from Vietnam.  07/08/2009 VBMS entry, Correspondence.  In a March 2010 statement, the Veteran asserted that within six months of his separation he was having numerous bouts of some kind of spell.  He stated that VA doctors did not know whether his spells were a result of exposure to Agent Orange or from what is now called PTSD.  He reported that he was treated by doctors and psychiatrists until they felt there was nothing else they could do for him.  03/10/2010 VBMS entry, Correspondence.  The Veteran told a February 2015 VA examiner that he started to experience "spells" a few months after he was released from service in 1968.  

In January 2014, VA requested archived records from the Charleston VAMC for the period from January 1, 1970 to December 31, 1984.  01/14/2014 VBMS entry, VA 10-7131 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  

Only treatment reports dated from June 1982 to May 1983 were associated with the record in response to VA's request for archived records dating as early as January 1, 1970.  

In light of the fact that the Veteran told the VA examiner that his "spells" started within a few months of separation from service, records should be requested from the Charleston VAMC for the period from September 1968.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request archived records from the Charleston VAMC for the period from September 6, 1968 to December 31, 1969.  

If such records are unavailable, a negative response must be associated with the virtual folder.

2.  Thereafter, adjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


